Citation Nr: 1546753	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in March 2015, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 2012, the Veteran filed a claim for a TDIU and reported that he became too disabled to work in November 2011.

2.  For the period on appeal prior to September 2, 2013, the Veteran has a combined schedular rating of 100 percent.

3.  In a May 2015 rating decision, the RO granted entitlement to a TDIU for the period on appeal from September 2, 2013, to April 10, 2015.

4.  For the period on appeal from April 11, 2015, the Veteran has a combined schedular rating of 100 percent.


CONCLUSION OF LAW

The appeal seeking entitlement to a TDIU due to service-connected disabilities is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (2015).  Thus, in light of the RO's May 2015 grant of a TDIU for the period from September 2, 2013, to April 10, 2015, the Board finds that no unresolved question of fact or law remains before the Board with regard to that period of time and the matter of the Veteran's entitlement to a TDIU during that period must be dismissed.

With regard to the period on appeal prior to September 2, 2013, and the period on appeal from April 11, 2015, the Veteran has a combined schedular rating of 100 percent.  Because a TDIU is payable only when the schedular rating is less than total, the Board finds that the issue of the Veteran's entitlement to a TDIU must be dismissed as moot with regard to these periods.  38 C.F.R. § 4.16(a) (2015).


ORDER

The appeal seeking entitlement to a TDIU due to service-connected disabilities is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


